Appeal (1) from an order of the County Court of Chenango County, entered March 12, 1980, rendered at a Trial Term, which set aside a.verdict and granted judgment in favor of defendant, and (2) from the judgment entered thereon, which dismissed the complaint and awarded costs in the sum of $257 to defendant. This is an action to recover disability benefits under a group insurance contract issued by defendant to the City of Norwich Fire Department on February 6, 1977. Plaintiff, a volunteer fireman, was responding to a fire call when he was involved in an automobile accident and sustained various injuries. After the trial the jury returned a verdict in favor of plaintiff. The court set the verdict aside and dismissed the complaint. The court concluded that plaintiff failed to produce any evidence which qualified him for benefits pursuant to the limitations of the insurance contract. A resolution of the controversy requires an examination of the medical testimony, together with the pertinent language of the insurance contract which reads as follows: " 'Injury’ whenever used herein means bodily injury caused solely by an accident which occurs while the Policy is in force with respect to the Insured * * * total disability. When injury shall, directly and independently of all other causes * * * wholly and continuously disable the Insured”. The language of the policy is clear and unambiguous and limits benefits to an injury solely caused by an accident which occurred while the policy is in force with respect to the insured. In the instant case the accident occurred October 6, 1977. The only medical testimony was that offered by plaintiff’s attending physician. He specifically and unequivocally stated that the disability was the result of two causes, the instant accident and a prior accident which plaintiff had in 1973. The court, therefore, in our view, properly set the verdict aside and dismissed the complaint. Order and judgment affirmed, with costs. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Casey, JJ., concur.